Citation Nr: 0938365	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an effective date prior to July 23, 2008 
for the grant of entitlement to service connection for 
adenocarcinoma of the prostate, rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a November 2008 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.  

In that same 2008 rating decision, the RO granted entitlement 
to service connection for adenocarcinoma of the prostate, 
rated as 20 percent disabling, effective July 23, 2008.  In 
statements received in July 2009, the Veteran expressed 
disagreement with the effective date assigned.  The Veteran 
maintained that an effective date of August 1, 2001 should 
have been assigned.  In a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
has not yet issued an SOC the Board will remand the matter 
for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2009).  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an effective date prior to 
July 23, 2008 for the grant of entitlement to service 
connection for adenocarcinoma of the prostate, rated as 20 
percent disabling are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the 
Veteran's tinnitus is attributable to acoustic trauma during 
active service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Decision

The Veteran asserts that service connection is warranted for 
his tinnitus.  At the July 2009 hearing, the Veteran 
testified that his tinnitus began during basic training in 
1967.  He explained that his sleeping tent was positioned 
within approximately thirty yards from a large artillery gun 
that was fired frequently at night.  He further added that 
his military occupational specialty (MOS) as a medic in an 
armored unit exposed him to excessive noise.  The Veteran 
asserts that he was exposed to significant acoustic trauma 
during his military service, and his tinnitus should be 
service-connected.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his 
tinnitus results from in-service acoustic trauma.  His DD 
Form 214 shows that his military occupational specialty (MOS) 
was a medical specialist.  The Board notes that service 
treatment records are void of complaints, treatment, or 
diagnosis of tinnitus, and clinical evaluation of the 
Veteran's ears was normal as reflected on the September 1968 
separation examination report.  However, the Veteran is 
competent to describe being exposed to loud noises, such as 
due to firing weapons, and he is also competent to report 
symptoms of ringing in the ear.  A lay person is competent to 
testify only as to observable symptoms.  See Falzone v. 
Brown, 8 Vet.  App. 398, 403 (1995).  

Following separation from service, post service treatment 
records reflect a current diagnosis of tinnitus.  This is 
specifically reflected in the October 2008 VA examination 
report and an October 2008 private medical report.  The 
question for consideration is whether the Veteran's tinnitus 
is attributable to his active military service.  

In October 2008, the Veteran was afforded a VA examination 
for his tinnitus.  During the examination, the Veteran 
reported a history of noise exposure in the military from 
personnel carriers, artillery, and small arms fire.  He also 
informed the VA examiner that after discharge from service, 
he was subjected to noise exposure while working in a 
factory.  After review of the claims file and audiological 
testing, the VA examiner diagnosed the Veteran with tinnitus.  
She opined that because there was no associated hearing loss 
at separation from service, "it is not likely that the 
current tinnitus was from military noise exposure.  It is 
more likely the tinnitus was from his post service noise 
exposure."  The VA examiner explained that there is a high 
correlation between hearing loss, tinnitus, and noise 
exposure.  The presence of a ratable hearing loss from 
service is a strong indication that any reported tinnitus is 
also from in-service noise exposure and normal hearing from 
service strongly suggests that any reported tinnitus is less 
likely from in-service noise exposure.  The VA examiner 
concluded that because the Veteran's hearing was normal at 
separation, it is less likely as not the reported tinnitus 
was from his active military service.  

In support of his claim, the Veteran submitted a December 
2008 private medical statement by J.T., M.D.  Dr. T. 
concluded that the Veteran's current tinnitus is "most 
likely related to his noise exposures during the military 
service."  He explained that in 2006, the Veteran was 
treated for ear pain associated with Eustachian tube 
dysfunction.  Since that time, the Veteran has complained of 
persistent tinnitus which has increased in severity over the 
years.  Upon physical examination of the Veteran, Dr. T. 
determined that there were no "mechanical causes" of the 
Veteran's tinnitus.  Rather, he concluded that the Veteran's 
tinnitus originates from the reported exposure to loud noises 
associated with the firing of small arms as well as more 
acute sound over pressures such as cannon fire.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the October 
2008 VA examiner opined that the Veteran's tinnitus is not 
related to his active military service, the examination 
report seems to suggest that the examiner relied on the 
overall medical correlation between hearing loss, tinnitus, 
and noise exposure in general, without considering the 
Veteran's specific assertion of in-service noise exposure 
beginning in 1967 during his military service.  Furthermore, 
as previously stated, the Veteran is competent to give 
evidence about observable symptoms, such as ringing of the 
ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  

Additionally, at the July 2009 hearing, the Veteran provided 
a statement as to continuity of symptomatology, stating that 
his tinnitus originated during basic training and advanced 
individual training (AIT).  Again, the Board finds that the 
Veteran's statements are credible.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table) (Board must analyze the credibility and 
probative value of evidence).  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt exists because the approximate balance of positive and 
negative evidence, both qualitatively and quantitatively, 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that the appeal is 
allowed.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral 
hearing loss.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As previously noted, the Veteran contends that exposure to 
loud noises from artillery gunfire and serving as a medic in 
an armored calvary unit caused his current bilateral hearing 
loss.  Service treatment records contain no complaints, 
treatment, or diagnosis of bilateral hearing loss.  Upon 
discharge from service, clinical evaluation of the ears was 
normal, and audiometric testing showed normal hearing, as 
noted in the January 1968 separation examination report.  
Additionally, the Veteran denied having or had hearing loss 
on his January 1968 report of medical history.  After 
discharge from service, the Veteran stated that he was 
diagnosed with hearing loss in 1987 at Boys Town National 
Research Hospital in Omaha, Nebraska.  At the July 2009 
hearing, he further added that he worked on the railroad and 
in a factory-like setting after service.  

Review of the record shows that in October 2008, the Veteran 
was afforded a VA audiological examination.  During the 
examination, the Veteran informed the examiner that he was 
exposed to acoustic trauma while on active duty and during 
his civilian job performing factory work.  Upon review of the 
claims file and physical examination of the Veteran, the 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss.  The examiner concluded that since the Veteran 
had normal hearing when he was discharged from service, "it 
is not likely" that his current hearing loss is related to 
his military noise exposure."

In a December 2008 private medical statement, a private 
physician concluded that the Veteran's high frequency hearing 
loss is "most likely" related to his in-service noise 
exposure.  

Based upon the evidence of record, the Board finds that an 
additional VA examination is necessary to determine whether 
the Veteran's bilateral hearing loss is related to his active 
service.  Unlike tinnitus, the Veteran asserts that his 
hearing loss was not manifested until approximately 1987, as 
indicated in his July 2008 formal application for 
compensation benefits; however, he testified at the July 2009 
hearing that his hearing loss began during his military 
service.  Furthermore, the December 2008 private physician 
supports the Veteran's contention of his bilateral hearing 
loss being attributable to service and noted that the Veteran 
has no recurrent or long term exposures to loud noise other 
than his time spent in service, but the Veteran testified at 
the July 2009 hearing that his post service jobs with the 
railroad and factory exposed him to loud noise.  
Additionally, although the October 2008 VA examiner concluded 
that the Veteran's hearing loss was not related to his active 
service, she failed to discuss the impact of the Veteran's 
in-service and post service noise exposure on his current 
bilateral hearing loss.  Given the inconsistencies within the 
record, the Board finds that another VA examination is 
necessary to clarify both the nature and the etiology of the 
Veteran's bilateral hearing loss.  

Regarding the Veteran's earlier effective date claim, it is 
noted that in November 2008, the RO granted service 
connection for adenocarcinoma of the prostate and rated it as 
20 percent disabling effective July 23, 2008.  By handwritten 
statements received in July 2009, the Veteran expressed 
disagreement with that determination.  The Veteran asserts 
that the effective date for his compensation should be August 
1, 2001.  Where a claimant files a notice of disagreement and 
the RO has not issued a statement of the case (SOC), the 
issue must be remanded to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and any 
report must indicate whether the claims 
file was reviewed.  The examination 
should include a diagnosis based upon 
auditory threshold testing in accordance 
with 38 C.F.R. § 3.385.  Based on the 
examination and review of the record, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that any currently diagnosed hearing 
loss is related to the Veteran's period 
of service.  The VA examiner is also 
requested to reconcile the medical 
opinions provided by the October 2008 VA 
examiner and the December 2008 private 
medical physician to the one newly 
provided.  A rationale for any opinion 
advanced should be provided.  If an 
opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.  

2.  Thereafter, the issue of entitlement 
to service connection for bilateral 
hearing loss should be readjudicated.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

3.  Additionally, separately issue an 
appropriate SOC in the matter of 
entitlement to an effective date prior to 
July 23, 2008 for the grant of 
entitlement to service connection for 
adenocarcinoma of the prostate, rated as 
20 percent disabling.  The SOC should be 
sent to the Veteran and his 
representative and they must be advised 
of the time limit for filing a 
substantive appeal.  If the appeal is 
timely perfected, this matter should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veteran's Appeals



 Department of Veterans Affairs


